          Case 1:19-mj-11886-UA Document 24 Filed 01/28/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              1/28/21


  United States of America,

                 –v–
                                                                      21-cr-__ (AJN)
  Ruben Soto,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       A waiver of indictment, arraignment, and change-of-plea hearing is hereby scheduled to

occur in this case as a videoconference on February 8, 2021 at 11 a.m. In light of the

COVID-19 public health crisis, there are significant issues related to in-court proceedings. If the

Defendant is willing to waive his physical presence, this proceeding will be conducted remotely

using the Skype for Business platform. The Court will separately provide the parties with

instructions for accessing this platform. Members of the public may access audio for the

proceeding by calling (917) 933-2166 and entering Conference ID number 987044774.

       To that end, defense counsel shall confer with the Defendant regarding waiving his

physical presence and provide the attached waiver form to him. If the Defendant consents and is

able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 48

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court at least 24 hours prior to the proceeding. To the extent any
          Case 1:19-mj-11886-UA Document 24 Filed 01/28/21 Page 2 of 5



documents require the Defendant’s signature, defense counsel should endeavor to get them

signed in advance of the proceeding as set forth above; if defense counsel is unable to do so, the

Court will conduct an inquiry during the proceeding to determine whether it is appropriate

forthe Court to add the Defendant’s signature. The parties are advised to consult the Court’s

Individual Practices in Criminal Cases well in advance of the proceeding.

        SO ORDERED.

Dated: January 28, 2021                            ____________________________________
      New York, New York                                       ALISON J. NATHAN
                                                             United States District Judge
              Case 1:19-mj-11886-UA Document 24 Filed 01/28/21 Page 3 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
                                RUBEN SOTO,                                       21-CR-__ (AJN)
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies


____      Arraignment

          I have been given a copy of the information containing the charges against me and have reviewed it with
          my attorney. I understand that I have a right to appear before a judge in a courtroom in the Southern
          District of New York to confirm that I have received and reviewed the information; to have the
          information read aloud to me if I wish; to enter a plea of either guilty or not guilty before the judge; and
          to have an attorney beside me as I do. By signing this document, I wish to advise the court that after
          consultation with my attorney I willingly give up my right to appear in person before the judge for my
          arraignment. By signing this document, I also wish to advise the court that I willingly give up any right I
          might have to have my attorney next to me for my arraignment so long as the following conditions are
          met. I want my attorney to be able to participate in the proceeding and to be able to speak on my behalf
          during the proceeding. I also want the ability to speak privately with my attorney at any time during the
          proceeding if I wish to do so.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name



____      Conference

          I have been charged in an indictment with violations of federal law. I understand that I have a right to be
          present at all conferences concerning this indictment that are held by a judge in the Southern District of
          New York, unless the conference involves only a question of law. I understand that at these conferences
          the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
          be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
          excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
          and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
          the court that I willingly give up my right to be present at the conferences in my case for the period of time
          in which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
          my attorney be permitted to represent my interests at the proceedings even though I will not be present.
           Case 1:19-mj-11886-UA Document 24 Filed 01/28/21 Page 4 of 5




Date:           ____________________________
                Signature of Defendant


                ____________________________
                Print Name


____    Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with my
        attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
        charges. I understand I have a right to appear before a judge in a courtroom in the Southern
        District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
        also aware that the public health emergency created by the COVID-19 pandemic has interfered
        with travel and restricted access to the federal courthouse. I have discussed these issues with my
        attorney. By signing this document, I wish to advise the court that I willingly give up my right to
        appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
        to advise the court that I willingly give up any right I might have to have my attorney next to me
        as I enter my plea so long as the following conditions are met. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
        want the ability to speak privately with my attorney at any time during the proceeding if I wish to
        do so.



Date:           _________________________                ____________________________
                Print Name                               Signature of Defendant



I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:           __________________________               _____________________________
                Print Name                               Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:




                                                    2
            Case 1:19-mj-11886-UA Document 24 Filed 01/28/21 Page 5 of 5




I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                    3
